NEWMAN, Circuit Judge.

ORDER

Joseph Kwame Okor moves for reconsideration of the court’s order dismissing his appeals for failure to pay the filing fee. Atari Games Corp. and Midway Games Inc. (Atari) oppose. Capcom Entertainment Inc., Sammy USA Corp. and Konami of America Inc.* each move for an exten*507sion of time to respond, with response attached. Okor moves for an extension of time, out of time, to file his brief and for leave to exceed the word limit and file a brief containing 16,700 words. Sammy USA opposes. Capcom consents to Okor’s motions for an extension of time and for leave to exceed the word limit.
Okor has now paid the filing fee. Based on these circumstances, the court grants Okor’s motion to reinstate his appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Okor’s motion for reconsideration is granted. The court’s July 1, 2002 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Capcom’s, Sammy USA’s, and Konami’s motion for extensions of time are granted.
(3) Okor’s motion for leave to exceed the word count and file a brief containing 16,700 words is granted.
(4) Okor’s motion for an extension of time to file his brief is granted.
(5) The appellees’ briefs are due within 40 days of the date of filing of this order.
(6) The revised official caption is reflected above.

 Konami states that Nintendo of America Inc., Sega Enterprises Inc. (USA), Sega of America Dreamcast, Inc., Sony Corporation of America, Atari Games Corp., Midway Games Inc., Namco of America Inc., and Jaleco USA Inc. support its motion.